Citation Nr: 1742684	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-29 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ear hearing loss.

2.  Entitlement to an initial increased disability rating in excess of 20 percent for left foot plantar fasciitis prior to April 26, 2016, and in excess of 50 percent thereafter (as part of bilateral rating). 

3.  Entitlement to an initial increased disability rating in excess of 10 percent for right foot plantar fasciitis prior to April 26, 2016, and in excess of 50 percent thereafter (as part of bilateral rating). 

4.  Entitlement to an initial increased rating in excess of 10 percent for a skin condition prior to January 18, 2017 and in excess of 60 percent thereafter. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to March 1996, from September 2002 to March 2003, and from March 2010 to May 2011, with additional service in the Navy Reserve.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2013, the RO increased the initially assigned noncompensable disability rating for left plantar fasciitis to 20 percent and for right foot plantar fasciitis to 10 percent, effective May 15, 2011.  In November 2016, the RO increased the disability rating to 50 percent for bilateral plantar fasciitis effective April 26, 2016, and changed the diagnostic code from 5284 (foot injuries) to 5276 (flat foot).  The Board has re-characterized this issue to reflect the original separate disability ratings for each foot, as discussed in detail below.  

Because the increased disability ratings assigned are not the maximum rating available throughout the period on appeal, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

The issue of service connection for a headache disorder was raised by the Veteran in an October 2013 written statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issue of entitlement to an initial increased rating for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the entire appellate period, the Veteran's left ear hearing loss has been manifested by auditory acuity no worse than level VI in the left ear. 

2.  During the entire appellate period, the Veteran's service-connected right and left foot injuries have been manifested by severe symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, DC 6100 (2016).

2.  The criteria for a 30 percent disability rating for left foot injury have been met for the entire appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.71a, DC 5284 (2016).

3.  The criteria for a 30 percent disability rating for right foot injury has been met  for the entire appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.71a, DC 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Notify and Assist 

Because the March 2012 rating decision on appeal granted of service connection and assigned disability ratings and effectives date for the awards, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2013 statement of the case properly provided notice on the "downstream" issue of entitlement to increased ratings, and re-adjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice was inadequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Neither the Veteran nor his representative has raised any issues with the duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I.  Entitlement to a compensable rating for left ear hearing loss

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.  Separate diagnostic codes identify different disabilities. 

Hearing loss disability ratings are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for hearing acuity assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the Veteran's average hearing threshold.  The average puretone threshold is derived from puretone audiometric testing in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIA is used when speech discrimination tests are not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  This pattern occurred in the Veteran's April 2017 VA audiological examination.  Accordingly Table VIa was used to determine his auditory acuity level.  

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.



Factual Background

During a November 2011 VA audiological examination, audiometry revealed that puretone thresholds, in decibels were: 

	


HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
10
10
11
LEFT
20
20
30
40
28

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  

In his April 2012 notice of disagreement (NOD), the Veteran reported constantly needing to ask his co-workers and family members to repeat themselves and having to turn his head to hear conversations.   

In an October 2013 written statement, he described episodes of severe pain at the base of his head, behind his left earlobe.  As discussed in the introduction, the Board has referred this issue for adjudication by the AOJ.  He also stated that he needs to constantly ask friends and co-workers to repeat themselves and has trouble communicating by phone due his hearing loss. 

During an October 2014 VA audiological examination, audiometry revealed that puretone thresholds, in decibels were: 

	


HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
15
15
13.75
LEFT
20
25
50
60
38.75

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  

During a May 2016 VA-contracted audiological examination, audiometry revealed that puretone thresholds, in decibels were: 

	


HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
10
10
10
LEFT
25
35
25
55
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 80 percent in the left ear.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  

During an April 2017 VA audiological examination, audiometry revealed that puretone thresholds, in decibels were: 

	


HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
10
10
8.75
LEFT
60
70
80
90
75

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 76 percent in the left ear.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100 (after applying Table VIa for an exceptional pattern of hearing loss).  

In a May 2017 written statement, the Veteran reported that he does not like wearing his hearing aid, and that it irritates his family when he constantly asks them to repeat. 

Analysis 

After a careful review of the evidence, the Board finds that no audiometry during the period under consideration shows a hearing loss disability warranting a rating in excess of zero percent under the schedular criteria for rating hearing loss.  Accordingly, the Board must conclude that the Veteran's claim for a compensable disability rating for left ear hearing loss cannot be granted.  

The Board acknowledges the Veteran's statements that he needs to ask his family and co-workers to repeat themselves and has trouble communicating by phone.  He is competent to report these symptoms, and the Board finds his testimony credible.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).   As noted above, however, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned from audiometric evaluations.  In other words, a noncompensable rating does not mean that the Veteran has no hearing loss, only that the degree of his hearing loss does not reach the minimum level, established by federal regulation, for compensation.  While the Board is unable to grant the appeal because the specific legal criteria for a compensable rating for bilateral hearing loss have not been met, the Board appreciates that he has significant hearing loss that was incurred in service to our country.  

II.  Entitlement to an increased rating for right and left plantar fasciitis 

Legal Criteria

The Veteran's bilateral plantar fasciitis is rated as 50 percent from April 26, 2016 under DC 5276, the DC for flat feet. 

Under DC 5276, a 10 percent disability rating is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.  A 20 percent disability rating is warranted for severe unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent rating is warranted for pronounced unilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliance.  A 50 percent rating is awarded for pronounced bilateral flatfoot.  38 C.F.R. § 4.71a, DC 5276.

Prior to April 2016, the Veteran was assigned separate ratings for right and left foot disabilities under DC 5284.  Under DC 5284 a 10 percent rating is assigned for moderate injuries, a 20 percent rating is assigned for moderately severe injuries, a 30 percent rating is assigned for severe foot injuries, and injuries with actual loss of the foot are rated at 40 percent.  38 C.F.R. § 4.71a, DC 5284.

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. §§ 4.2, 4.6.  Although the use of the terms "mild," "moderate," "moderately severe," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  

For disabilities of the musculoskeletal system, the Board also considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.4.  Although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is evenly balanced for and against the claim ("in relative equipoise") with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis 

After a careful review of the evidence of record, the Board finds that the Veteran is entitled to a 30 percent rating for severe right foot injury and a 30 percent rating for severe left foot injury during the entire period on appeal (from May 15, 2011) under DC 5284, the original DC used to rate his disabilities.   

The medical evidence of record includes a December 2011 VA examination, an October 2016 VA medical opinion, an April 2017 VA examination, private and VA treatment records, and written statements from the Veteran describing his symptoms and their impact on his daily life.  Essentially, the Veteran has consistently described severe bilateral symptoms throughout the appellate period.  Although arch supports and orthotics may have provided slight relief, the severe symptoms have persisted in both feet.  This finding is evidenced by his December 2011 VA examination describing bilateral foot pain accentuated with use, his April 2012 notice of disagreement (NOD) describing bilateral foot pain severe enough to prevent him from getting out bed in the morning, his October 2013 written statement describing severe foot pain with walking and sitting and the impact of  this pain on his daily activities, November 2015 private treatment records describing increasing pain and discomfort for years now manifesting as constant irritation, and his April 2017 VA examination describing near constant pain and aching.    

The Board has considered whether the Veteran is entitled to a higher disability rating under any other DC.  As noted above, the Veteran's DC was changed by the RO to 5276 when 50 percent rating for bilateral plantar fasciitis was awarded, effective 2016.  Although the VA system of combining ratings under 38 C.F.R § 4.25 yields identical results for the 50 percent bilateral rating or the two 30 percent ratings when combined with the Veteran's other rated disabilities, numerically the combined 30 percent ratings with the bilateral factor yield a higher mathematical result.  

Otherwise, the medical evidence does not show hammertoes, weak foot, claw foot, Morton's disease, metatarsalgia, hallux rigidus, or impairment of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a , DC 5277, 5278, 5279, 5280, 5281, 5282, 5283.  The medical evidence is positive for bilateral bunions (hallux valgus), but these are not service-connected and would not result in a higher rating.  Therefore, the Board has considered other potential DCs, but the record does not suggest that any other DC is applicable.

	(CONTINUED ON NEXT PAGE)





ORDER

A compensable rating for bilateral hearing loss is denied.

An initial increased rating of 30 percent for left foot injury is awarded from May 15, 2011, subject to the laws and regulations governing the award of monetary benefits.

An initial increased rating of 30 percent for right foot injury is awarded from May 15, 2011, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Because the medical evidence of record is inadequate for the Board to decide the claim, a remand is necessary for an additional VA examination to assess the nature and severity of the Veteran's service-connected skin disability or disabilities.  

As highlighted by the Veteran's April 2017 hearing testimony, clinicians and examiners have struggled to diagnosis and adequately treat his skin symptoms that include itching, hyper/hypo-pigmented skin, and transient lesions.  The April 2017 VA examiner related the Veteran's urticaria (itchy hives) to his service-connected disability pityriasis rosea and assigned a 60 percent rating based on daily oral medication used to treat itching (a finding the Board will not disturb).  On remand, the examiner should determine when the Veteran has taken this medication or another oral medication for these service-connected disability symptoms.  

In addition, the Veteran describes the itching as all over his body, whereas VA examiners have described the affected area as 20 to 40 percent.  The examiner should provide an estimate for the percentage of the Veteran's entire body and affected area due to itching during the entire appellate period (May 2011 to present). 

Moreover, the Veteran has described altered pigmentation on his face and body.  On remand, the examiner should describe this finding in sufficient detail to allow evaluation of these lesions under the DCs for disfigurement and scarring. 

Finally, the October 2016 examiner diagnosed the Veteran with dermatophytosis, but did not provide a sufficient rationale for concluding that this condition was not related to service.  On remand, the examiner should provide a detailed rationale for why or why not this diagnosis is related to the Veteran's active service.  

For all provided opinions, it is crucial that the examiner provide information for the entire period on appeal (May 2011 to present) rather than only describing current symptoms.  This historical information may be obtained from the medical evidence of record and the Veteran's description of his symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated records of VA or adequately identified private treatment the Veteran has received for skin concerns.  

2.  Then arrange for VA skin and scar examinations with an appropriate VA examiner.  The examiner should review the claims file with particular attention paid to the prior VA examinations, dermatology treatment records, and the Veteran's statements describing his symptoms and treatment.  Based on this review, the interview with the Veteran, and physical examination, the examiner should respond to the following inquiries.  
	
	a) Based on the Veteran's provided history and your 
	review of the claims file, state any dermatological 	diagnosis encompassed by the Veteran's reported 	symptoms of itching, rash, and altered pigmentation, 	to include dermatophytosis and state whether it is at 	least as likely as not (a 50 percent or greater 	possibility that each is related to the Veteran's active 	service).  

b)  Based on the Veteran's provided history and your review of the claims file, for what time period(s) since May 15, 2011 has the Veteran taken systemic medication for skin symptoms related to his service?

c)  Based on the Veteran's provided history and your review of the claims file, state the percentage of the Veteran's total and exposed body affected by pityriasis rosea (to include urticaria or any other skin condition related to his service) from May 15, 2011 to present. 

d) Based on the Veteran's provided history and your review of the claims file, provide all information necessary to rate the Veteran's altered pigmentation under Diagnostic Codes 7800-7805 from May 15, 2011 to present.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


